46 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Francisco Roberto FAUSTO-RENDON, aka Francisco R.Fausto-Rendon, Defendant-Appellant.
No. 94-10412.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 30, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Francisco Roberto Fausto-Rendon appeals his sentence under the Sentencing Guidelines imposed following the district court's correction of his sentence after his guilty plea to possession with intent to distribute marijuana, in violation of 21 U.S.C. Sec. 841(a)(1) and (b)(1)(vii).  Fausto contends that the district court erred in granting the government's motion to correct his sentence because the sentencing court did not timely grant relief under Fed.  R. Crim.  P. 35(c), the government failed to seek timely relief under Rule 35(a), and the government is not entitled to substantive relief under Rule 35(a).


3
The government contends that this court lacks jurisdiction because Fausto waived his right to appeal in his plea agreement.  We agree.  See United States v. Navarro-Botello, 912 F.2d 318 (9th Cir. 1990), cert. denied, 112 S.Ct. 1488 (1992).  Because the plea agreement expressly states that "the defendant agrees to waive all rights to appeal," we reject Fausto's argument that he intended his waiver to apply only to substantive issues relating to the criminal charges for which he had been indicted.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3